THE THIRTEENTH COURT OF APPEALS

                                   13-22-00304-CV


                       In the Interest of M.R. and X.R., children


                                 On Appeal from the
                    County Court at Law of Aransas County, Texas
                        Trial Court Cause No. A-18-7036-FL


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and remanded to

the trial court. The Court orders the judgment of the trial court REVERSED AND

REMANDED for further proceedings consistent with its opinion. Appellee, TEXAS

DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, is exempt from all costs.

      We further order this decision certified below for observance.

December 22, 2022